                                                                         Case 2:18-cv-01410-APG-PAL Document 22 Filed 11/15/18 Page 1 of 2



                                                                    1   KATHLEEN J. ENGLAND, NV Bar No. 206
                                                                        GILBERT & ENGLAND LAW FIRM
                                                                    2   610 South Ninth Street
                                                                    3   Las Vegas, Nevada 89101
                                                                        Phone: (702) 529-2311
                                                                    4   E-mail: kengland@gilbertenglandlaw.com

                                                                    5   MARGARET A. MCLETCHIE, NV Bar No. 10931
                                                                        MCLETCHIE LAW
                                                                    6
                                                                        701 East Bridger Avenue, Suite 520
                                                                    7   Las Vegas, Nevada 89101
                                                                        Phone: (702) 728-5300
                                                                    8   E-mail: maggie@nvlitigation.com
                                                                        Attorneys for Plaintiff Jessica Ream
                                                                    9

                                                                   10

                                                                   11                               UNITED STATES DISTRICT COURT
                                                                                                         DISTRICT OF NEVADA
                                                                   12
GILBERT & ENGLAND LAW FIRM




                                                                   13
                                                                        JESSICA REAM,                              )        Case No.: 2:18-cv-01410-APG-PAL
                             (702) 529-2311; FAX: (301) 608-0881




                                                                                                       Plaintiff,  )
                                 LAS VEGAS, NEVADA 89101
                                  610 SOUTH NINTH STREET




                                                                   14   v.                                         )
                                                                                                                   )        (THIRD) STIPULATION AND ORDER
                                                                   15   HAKKASAN LIMITED, a foreign                )        TO CONTINUE AND RESET 12/10/18
                                                                        corporation; HAKKASAN LV LLC, a            )        EARLY NEUTRAL EVALUATION
                                                                   16                                                       SESSION TO 1/17/19
                                                                        domestic limited-liability company;        )
                                                                   17   HAKKASAN HOLDINGS LLC, a domestic )
                                                                        limited liability company; DOES I through )
                                                                   18   X and ROE BUSINESS ENTITIES I through )
                                                                        X, inclusive,                              )
                                                                   19                                  Defendants. )
                                                                   20
                                                                                 Plaintiff JESSICA REAM (“Plaintiff”) and Defendants HAKKASAN LIMITED, HAKKASAN
                                                                   21
                                                                        LV LLC, AND HAKKASAN HOLDINGS, LLC (“Defendants”), by and through their respective counsel
                                                                   22
                                                                        of record, hereby agree and stipulate as follows:
                                                                   23

                                                                   24            IT IS HEREBY STIPULATED that, at the initiation of Plaintiff’s undersigned counsel,

                                                                   25   the Early Neutral Evaluation Session which is currently set for December 10, 2018 at 9:00 a.m. by
                                                                   26
                                                                        ECF No. 21 before United States Magistrate Judge George Foley, Jr. be vacated due to the
                                                                   27
                                                                        unavailability of undersigned Plaintiff’s counsel which recently occurred;
                                                                   28


                                                                                                                    Page 1 of 2
                                                                         Case 2:18-cv-01410-APG-PAL Document 22 Filed 11/15/18 Page 2 of 2



                                                                    1          IT IS FURTHER STIPULATED that based on the available dates provided by the Court,
                                                                    2   this Early Neutral Evaluation Session may now be re-scheduled by the Court to 9 a.m., January
                                                                    3
                                                                        17, 2019, a date and time all parties and their counsel have confirmed they are available. With this
                                                                    4
                                                                        resetting, the parties will be submitting their confidential written ENE statements for the Court’s
                                                                    5
                                                                        in camera review by January 10, 2019 and agree to comply with all other aspects of the Court’s
                                                                    6

                                                                    7   (original) ORDER Scheduling the Early Neutral Evaluation (ECF No. 21.)

                                                                    8          IT IS SO STIPULATED.
                                                                    9   DATED this 15th day of November, 2018.                DATED this 15th day of November, 2018.
                                                                   10

                                                                   11
                                                                        /s/ Kathleen J. England                               /S/ HILARY B. MUCKLEROY
                                                                   12   KATHLEEN J. ENGLAND, NV Bar No. 206                   PATRICK H. HICKS, NV BAR NO. 4632
GILBERT & ENGLAND LAW FIRM




                                                                   13
                                                                        GILBERT & ENGLAND LAW FIRM                            HILARY B. MUCKLEROY, NV BAR NO. 9632
                             (702) 529-2311; FAX: (301) 608-0881




                                                                        610 South Ninth Street                                LITTLER MENDELSON, P.C.
                                 LAS VEGAS, NEVADA 89101
                                  610 SOUTH NINTH STREET




                                                                   14   Las Vegas, Nevada 89101                               3960 Howard Hughes Parkway, Suite 300
                                                                                                                              Las Vegas, NV 89169-5937
                                                                   15
                                                                        MARGARET A. MCLETCHIE, NV Bar No. 10931               Attorneys for Defendants, Hakkasan Limited,
                                                                   16
                                                                        MCLETCHIE LAW                                         Hakkasan LV LLC, Hakkasan Holdings LLC
                                                                   17   701 East Bridger Avenue, Suite 520
                                                                        Las Vegas, Nevada 89101
                                                                   18
                                                                        Attorneys for Plaintiff Jessica Ream
                                                                   19

                                                                   20

                                                                   21
                                                                                                                      ORDER
                                                                   22
                                                                                                                      IT IS SO ORDERED.
                                                                   23
                                                                                                                      Dated this 16th
                                                                                                                                 _____ day of ________________,
                                                                                                                                                November        2018.
                                                                   24

                                                                   25

                                                                   26                                                 GEORGE F. FOLEY, JR.
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                   27

                                                                   28


                                                                                                                     Page 2 of 2
